         Case 1:16-cv-07926-JPO Document 275 Filed 09/09/21 Page 1 of 2




                                           Jeremy A. Lieberman
                                              Managing Partner

                                                                                        September 9, 2021
VIA ECF
The Honorable J. Paul Oetken, District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 706
New York, N.Y. 10007

       Re:     In re Mylan N.V. Securities Litigation, 16-cv-07926 (JPO)

Dear Judge Oetken:

        We are Class Counsel in the above-referenced action. We write respectfully to request a
brief order clarifying the Court’s August 25, 2021 order (ECF No. 263) (“Order”) setting the page
limits for Defendants’ summary judgment motion practice. The Order currently grants Defendants
80 pages for their motion for summary judgment, Class Representatives 80 pages for their
opposition, and Defendants 40 pages for their reply. The Order does not address the page limits
for Class Representatives’ cross-motion for summary judgment (previously referenced in the
Court’s July 21, 2021 order (ECF No. 256)), which the Class understands to remain at the default
25 pages for the Class’s cross-motion, 25 pages for Defendants’ opposition, and 10 pages for the
Class’s reply. As the Court’s Individual Rule 3(E)(iv)(b) requires that any cross-motion for
summary judgment be filed in a single brief together with the opposition, we understand the Order,
read together with the Court’s Individual Rules, to grant Defendants 80 pages for their motion for
summary judgment, Class Representatives 105 pages for their cross-motion and opposition (25
plus 80), Defendants 65 pages for their opposition and reply (25 plus 40), and Class
Representatives 10 pages for their reply. The Class respectfully requests that the Court enter a
clarifying order to this effect, substantially in the form of Exhibit A.

        Regrettably, Defendants have refused to agree to enter a clarifying stipulation. Defendants’
position is that the Court, in setting the page limits for Defendants’ summary judgment motion,
either sua sponte decided to deny Class Representatives the right to file a cross-motion for
summary judgment entirely, in violation of Rule 56 of the Federal Rules, or else intended to grant
the Class unilaterally zero pages for its cross motion and unilaterally deny the Class a reply brief
entirely. Class Representatives submit that the Court could not have intended such unfairness.




             600 Third Avenue, New York, New York 10016   tel: 212.661.1100   www.pomerantzlaw.com

                          NEW YORK        CHICAGO         LOS ANGELES           PARIS
       Case 1:16-cv-07926-JPO Document 275 Filed 09/09/21 Page 2 of 2




                                        Respectfully Submitted,

                                        By: /s/ Jeremy Lieberman
                                        Jeremy Lieberman
                                        Austin P. Van
                                        POMERANTZ LLP
                                        600 Third Avenue, 20th Floor
                                        New York, New York 10016
                                        Telephone: (212) 661-1100
                                        jalieberman@pomlaw.com
                                        avan@pomlaw.com

                                        Class Counsel


cc:   All counsel of record (via ECF)




                                          2
